MEMORANDUM **
Remigio M. De Los Santos, a citizen of the Philippines, seeks review of the BIA’s refusal to reopen deportation proceedings in order to allow him to present new evidence of extreme hardship. We dismiss the petition.
On the basis of his perjury conviction, De Los Santos is an aggravated felon. See 8 U.S.C. § 1101(a)(43)(S); Aragon-Ayon v. INS, 206 F.3d 847, 852-53 (9th Cir. 2000). He was charged with conviction of that crime in the order to show cause. See Briseno v. INS, 192 F.3d 1320, 1322-23 (9th Cir.1999). Thus, we lack jurisdiction over this petition. See 8 U.S.C. § 1252(a)(2)(C); Murillo-Espinoza v. INS, 261 F.3d 771, 774 (9th Cir.2001); cf. Zavaleta-Gallegos v. INS, 261 F.3d 951, 955 (9th Cir.2001) (crime of moral turpitude).
Petition DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *591courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.